Response to Arguments
Applicant’s request for entry into AFCP 2.0 is acknowledged. The amended independent claim(s) now add(s) limitations creating a new scope not previously examined.  The amendment raises new issues into the prosecution of the instant application and would thus provide grounds for a new search and further consideration. Preliminary consideration was given, under the guidelines of the AFCP 2.0, upon which it was deemed that the amendment would not result in allowance.
As a preliminary issue, the amendment raises issues under 35 USC 112(a). The limitation “wherein each of the individual ones of the first plurality of features is immediately neighboring a corresponding two of the individual ones of the second plurality of features and each of the individual ones of the second plurality of features is immediately neighboring a corresponding two of the individual ones of the first plurality of features” is new matter. In the only embodiment shown in the specification, see e.g. Fig. 18A, the features 220A, 220C, and 220E (type “1”) and features 220B, 220D, and 220F (type “2”) are in a straight line in the horizontal direction 326. One can assume that more features than are shown are arrayed in the horizontal direction, e.g. 
1 2 1 2 1 2 1 2 1 2 1 2. 
However, for any choice of the first plurality of features and the second plurality of features, the new limitation is not met on the left and right ends. For example, if each 1 and each 2 in the above example is in interpreted as being within pluralities of features, the leftmost 1 is not immediately neighbored by two 2s, and the rightmost 2 is not 
For the sake of argument, assuming the Applicant solves the problem of the ends and otherwise requires alternating first and second features where each alternates with nothing else in between, the 10/6/21 FR rejection over Cho itself would be overcome, as Cho (Fig. 12) has DG, G, DG, DG, G, DG where DG is a dummy gate and G is a gate. Applicants have argued this on pages 10-13. 
However, Applicants have not argued against the other set rejections (35 USC 103 over Lee in view of Cho). Lee teaches alternating features (e.g. in Fig. 2F, wherein 125 and 125’ alternate. It is anticipated that such rejections would be maintained with the currently proposed claimed language. Applicant proposed the possibility of limiting the claim so that the features must all be gates (and not fins) in order to address the Lee reference. It appears to the Examiner upon cursory consideration that this would overcome the outstanding rejection of Lin in view of Cho because the features in Lin are fins.
The amendment is thus not deemed to place the application in condition for allowance and will not be entered because the proposed amendment raises new issues that would require further consideration and/or search.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, whose can be contacted by phone at (571) 270-5030 or directly by fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 5 pm ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kevin Parendo/Primary Examiner, Art Unit 2819